                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GINA GILTON,                                       Case No. 4:18-cv-01425-KAW
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   8             v.                                         WITHDRAW AS ATTORNEY
                                   9     BRIGHTER BEGINNINGS,                               Re: Dkt. No. 21
                                  10                    Defendant.

                                  11          Attorney Jocelyn Burton (“Attorney Burton”) moves to withdraw her firm, Burton
                                  12   Employment Law, as Plaintiff Gina Gilton (“Plaintiff”)’s counsel in this matter (“Motion to
Northern District of California
 United States District Court




                                  13   Withdraw”). (Mot. to Withdraw, Dkt. No. 21.) Defendant Brighter Beginnings (“Defendant”) has
                                  14   not filed an opposition to Attorney Burton’s Motion to Withdraw. On December 20, 2018, the
                                  15   Court held a hearing on the motion. (Dkt. No. 25.) At the hearing, Mr. Scott Nakama of Burton
                                  16   Employment Law appeared on behalf of Plaintiff. (Id.) Having reviewed the filings and discussed
                                  17   the Motion to Withdraw with Mr. Nakama during the December 20, 2018 hearing, the Court
                                  18   GRANTS Attorney Burton’s Motion to Withdraw.
                                  19                                          I.    BACKGROUND
                                  20          Plaintiff, via Attorney Burton, filed the instant case against Defendant on March 5, 2018,
                                  21   alleging disability discrimination under the American Disabilities Act (“ADA”); failure to engage
                                  22   in interactive process, failure to accommodate, disability discrimination, and failure to prevent
                                  23   discrimination under the California Fair Employment and Housing Act (“FEHA”); as well as
                                  24   constructive discharge in violation of public policy. (Dkt. No. 1.) A Case Management
                                  25   Conference has not been held yet because the parties represented that they were attempting to
                                  26   settle and resolve the matter. (Mot. to Withdraw at 2.) According to Attorney Burton, Plaintiff’s
                                  27   retention of Attorney Burton and Burton Employment Law was confirmed in a written
                                  28   engagement letter and fee agreement executed by Plaintiff on May 23, 2017. (Id.)
                                   1          On October 24, 2018, Attorney Burton moved to withdraw “because Plaintiff has made it

                                   2   unreasonably difficult for Burton Employment Law to carry out its employment.” (Id.) Attorney

                                   3   Burton further states that “[a]lthough Burton Employment Law cannot, in accordance with its

                                   4   professional and ethical duties, set forth the precise reasons that have brought about this motion,

                                   5   the conditions for permissive withdrawal are present.” (Id. at 3.) Attorney Burton and Burton

                                   6   Employment Law also advised Plaintiff about seeking to withdraw from its representation of her.

                                   7   (Id.) Attorney Burton further states that “[a]t the hearing on this motion, counsel for Burton

                                   8   Employment Law of course will respond to any questions that this Court may pose, consistent

                                   9   with its professional and ethical duties, and will be prepared to discuss matters in chambers if so

                                  10   requested.” (Id.) Attorney Burton finally states that “[b]ecause the Court has not set any deadlines

                                  11   in this action, the parties will not be prejudiced by [Burton Employment Law]’s withdrawal” and

                                  12   Attorney Burton and Burton Employment Law “has provided Plaintiff Gina Gilton with
Northern District of California
 United States District Court




                                  13   reasonable notice of this Motion” to withdraw. (Id.) Defendant has also not filed an opposition to

                                  14   Attorney Burton’s Motion to Withdraw.

                                  15                                       II.   LEGAL STANDARD
                                  16          Under Civil Local Rule 11-5(a),"[c]ounsel may not withdraw from an action until relieved

                                  17   by order of Court after written notice has been given reasonably in advance to the client and to all

                                  18   other parties who have appeared in the case." The rule further provides that:

                                  19                  When withdrawal by an attorney from an action is not accompanied
                                                      by simultaneous appearance of substitute counsel or agreement of
                                  20                  the party to appear pro se, leave to withdraw may be subject to the
                                                      condition that papers may continue to be served on counsel for
                                  21                  forwarding purposes, unless and until the client appears by other
                                                      counsel or pro se. When this condition is imposed, counsel must
                                  22                  notify the party of this condition. Any filed consent by the party to
                                                      counsel's withdrawal under these circumstances must include
                                  23                  acknowledgment of this condition.

                                  24   Civil L.R. 11-5(b).

                                  25          Withdrawal is governed by the California Rules of Professional Conduct. Nehad v.

                                  26   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  27   withdrawal by attorney). California Rule of Professional Conduct 3-700(C) sets forth several

                                  28   grounds under which an attorney may request permission to withdraw. Counsel may withdraw

                                                                                         2
                                   1   from representation in any matter in which the client "breaches an agreement or obligation to the

                                   2   member as to expenses or fees," has made it "unreasonably difficult for the member to carry out

                                   3   the employment effectively," or "knowingly and freely assents to termination of the employment."

                                   4   Cal. Rules of Prof'l Conduct 3-700(C)(1)(d), (f) & (C)(5). The court has discretion to grant or

                                   5   deny a motion to withdraw, and it can exercise that discretion, and decide to deny such a motion,

                                   6   "where such withdrawal would work an injustice or cause undue delay in the proceeding." Gong

                                   7   v. City of Alameda, Case No. 03-cv-5495 TEH, 2008 WL 160964, at *1 (N.D. Cal. Jan. 8, 2008)

                                   8   (internal citation and quotations omitted).

                                   9                                          III.   DISCUSSION

                                  10          Attorney Burton moves to withdraw on the ground that Plaintiff has made it unreasonably

                                  11   difficult for her firm to carry out its employment. (Mot. to Withdraw at 2.) Civil Local Rule 11-

                                  12   4(a) states that “[e]very member of the bar of this Court and any attorney permitted to practice in
Northern District of California
 United States District Court




                                  13   this Court under Civil L.R. 11” must “[b]e familiar and comply with the standards of professional

                                  14   conduct required of members of the State Bar of California.” California Rule of Professional

                                  15   Conduct 3-700(C) states that a member of the State Bar of California may seek permission to

                                  16   withdraw in matters pending before a tribunal if the client “by other conduct renders it

                                  17   unreasonably difficult for the member to carry out the employment effectively.” Cal. Rules of

                                  18   Prof'l Conduct 3-700(C)(1)(d).

                                  19          Therefore, because withdrawing from representation if an attorney’s client makes it

                                  20   unreasonably difficult to carry out the attorney’s employment is a valid grounds for withdrawal

                                  21   under the California Rules of Professional Conduct, the Court finds that good cause exists to grant

                                  22   Attorney Burton’s Motion to Withdraw. Moreover, Defendant did not object or file an opposition

                                  23   to Attorney Burton’s Motion to Withdraw when served with it. As a result, there has been no

                                  24   showing that withdrawal would work an injustice, result in any prejudice, or cause undue delay of

                                  25   existing deadlines. Accordingly, the Court GRANTS Attorney Burton’s Motion to Withdraw.

                                  26                                         IV.     CONCLUSION

                                  27          For the reasons stated above, the Court GRANTS Attorney Burton’s Motion to Withdraw.

                                  28   Because Plaintiff has not formally consented to the withdrawal and no substitution of counsel has
                                                                                        3
                                   1   been filed yet, all papers from the Court and from Plaintiff shall continue to be served on Attorney

                                   2   Burton for forwarding purposes until a substitution of counsel is filed. See Civil L.R. 11-5(b).

                                   3           Plaintiff also has 45 days from the date of this Order to find substitute counsel and file a

                                   4   Notice of Substitution. If Plaintiff does not file a Notice of Substitution within 45 days or request

                                   5   an extension of time, Plaintiff shall file a status report indicating the status of her current counsel.

                                   6           Attorney Burton is also instructed to serve this order on Plaintiff, and to file a proof of

                                   7   service of such service.

                                   8           IT IS SO ORDERED.

                                   9   Dated: December 20, 2018
                                                                                               __________________________________
                                  10                                                           KANDIS A. WESTMORE
                                  11                                                           United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
